MEMORANDUM**
In these consolidated appeals, Juan Manuel Barraza-Felix appeals his jury-trial conviction and 77-month sentence for illegal re-entry after deportation, in violation of 8 U.S.C. § 1326(a), as well as the revocation of his supervised release and the 12-month sentence imposed upon revocation.
Pursuant to Anders v, California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), counsel for Barraza-Felix has filed a brief stating there are no grounds for relief, and a motion to withdraw as counsel of record. Barraza-Felix has not filed a pro se supplemental brief.
We have conducted an independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988).
In appeal No. 03-10250, we affirm the conviction. Because Barraza-Felix was sentenced under the then-mandatory Sentencing Guidelines, and we cannot reliably determine from the record whether the sentence imposed would have been materi*273ally different had the district court known that the Guidelines were advisory, we remand the sentence for further proceedings consistent with United States v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc). See United States v. Moreno-Hernandez, 419 F.3d 906, 916 (9th Cir.2005). If appellant does not want to pursue resentencing, appellant should promptly notify the district court judge on remand. See Ameline, 409 F.3d at 1084.
In appeal No. 03-10251, our independent review of the record discloses no grounds for relief.
Counsel’s motion to withdraw as counsel on appeal is denied.
In appeal No. 03-10250, the conviction is AFFIRMED and the sentence is REMANDED.
Appeal No. 03-10251 is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.